Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 1 of 16 PageID 417




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    USAA GENERAL INDEMNITY COMPANY,

           Plaintiff,

    v.                                  Case No. 8:19-cv-944-T-33TGW

    ARTHUR SNOW,
    as Personal Representative
    of the Estate of Hugh W. Snow,

         Defendant.
    ______________________________/

                                      ORDER

           This matter comes before the Court pursuant to Defendant

    Arthur Snow’s Amended Motion in Limine (Doc. # 48), filed on

    July   14,   2020.    Plaintiff   USAA    General   Indemnity   Company

    responded on July 27, 2020. (Doc. # 50). For the reasons that

    follow, the Motion is denied.

    I.     Background

           Hugh Snow (“Hugh”) purchased automobile insurance from

    USAA in November 2013. (Doc. # 1-2). The policy included

    “STACKED” per-person underinsured motorist (“UM”) coverage of

    $100,000. (Id. at 2). The policy also included bodily injury

    (“BI”) coverage of $100,000 per person. (Id.).

           According to USAA’s “ODOC note,” Hugh called USAA a few

    days after purchasing the policy and spoke to an unidentified



                                        1
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 2 of 16 PageID 418




    USAA agent. On November 27, 2013, the USAA employee entered

    a note in USAA’s claim software allegedly summarizing the

    call:

           MBR CALLED RECEIVED AOPOL SAID PREMIUM WAS HIGHER
           THAN QUOTED—HE THOUGHT PREM WAS 838.37—ADVISED TO
           GET THE 838.37 PREM HE NEED TO SIGN AND RETURN THE
           FORMS TO HAVE LOWER UM COVERAGE AND NO-STACKING.
           ADVISED AS SOON AS WE RECEIVE THE RETURNED FORMS
           PREM WOULD GO DOWN TO THE 838.37.
    (Doc. # 36-2 at 2). In short, the note states that (i) Hugh

    called and complained that the premium on his policy was

    higher than he expected, and (ii) the employee informed Hugh

    that his premium would decrease if he executed and returned

    a UM selection/rejection form selecting lower UM limits and

    non-stacked coverage. Subsequently, Hugh filled out a UM

    coverage selection form on November 27, 2013. (Doc. # 34 at

    11).

           The form states: “To make a change to your current

    policy, you must check one of the following boxes.” (Id.).

    This text is followed by a list of options with boxes beside

    them. (Id.). Despite the instruction to check only one box,

    Hugh marked two boxes. First, he marked the box stating, “I

    want the NON-STACKED form of UM Coverage at limits equal to

    my BI liability limits,” which would be $100,000. (Id.).

    Second, he marked a box stating, “I want the NON-STACKED form



                                     2
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 3 of 16 PageID 419




    of UM Coverage at limits of $10,000 per person, $20,000 per

    accident, which are lower than my BI Liability limits.” (Id.).

    The dollar amounts in the second box are hand-written. (Id.).

         After receiving this form, USAA amended the policy in

    December   2013    to   carry   non-stacked    UM   coverage    with

    $10,000/$20,000 limits and a lower premium than Hugh had

    originally owed — either $803.48 or $812.21. (Doc. # 1-5 at

    3). Each year for the next six years, USAA provided Hugh with

    his annual policy renewal documentation, which included new

    UM selection/rejection forms. (Doc. # 36-3). But Hugh never

    executed and returned to USAA another UM selection/rejection

    form. (Id.).

         In February 2019, Hugh passed away as a result of a car

    accident. (Doc. # 1 at 4; Doc. # 34 at 9). Arthur Snow

    (“Snow”), the personal representative of Hugh’s Estate, sent

    USAA a demand for the UM policy limits, which Snow maintains

    should be $100,000. (Doc. # 1 at 4).

         USAA initiated this action on April 19, 2019, seeking a

    declaratory judgment that Hugh’s insurance policy “contains

    non-stacked uninsured motorist coverage limits of $10,000.00

    per person and $20,000.00 per accident.” (Doc. # 1 at 6).

    Snow filed an answer on August 7, 2019 (Doc. # 13), and then

    an amended answer on March 16, 2020. (Doc. # 33). Each party


                                     3
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 4 of 16 PageID 420




    sought summary judgment in its favor, (Doc. ## 34, 36), but

    the Court denied both motions. (Doc. # 42).

          Now, Snow seeks to exclude two pieces of evidence. (Doc.

    # 48). USAA has responded (Doc. # 50), and the Motion is ripe

    for review.

    II.   Legal Standard

          “A   motion    in   limine   presents   a   pretrial   issue   of

    admissibility of evidence that is likely to arise at trial,

    and as such, the order, like any other interlocutory order,

    remains subject to reconsideration by the court throughout

    the trial.” In re Seroquel Prods. Liab. Litig., Nos. 6:06–

    md–1769–Orl–22DAB, 6:07–cv–15733–Orl–22DAB, 2009 WL 260989,

    at *1 (M.D. Fla. Feb. 4, 2009). “The real purpose of a motion

    in limine is to give the trial judge notice of the movant’s

    position so as to avoid the introduction of damaging evidence

    which may irretrievably effect the fairness of the trial.”

    Id. (internal quotation omitted). “A court has the power to

    exclude evidence in limine only when evidence is clearly

    inadmissible    on    all   potential    grounds.”    Id.    (internal

    quotation omitted).

          “A motion in limine is not the proper vehicle to resolve

    substantive issues, to test issues of law, or to address or

    narrow the issues to be tried.” LSQ Funding Grp. v. EDS Field


                                        4
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 5 of 16 PageID 421




    Servs., 879 F. Supp. 2d 1320, 1337 (M.D. Fla. 2012)(citing

    Royal Indem. Co. v. Liberty Mut. Fire Ins. Co., No. 07–80172–

    CIV, 2008 WL 2323900, at *1 (S.D. Fla. June 5, 2008)). “Denial

    of a motion in limine does not necessarily mean that all

    evidence contemplated by the motion will be admitted at

    trial.” In re Seroquel, 2009 WL 260989, at *1 (internal

    quotation marks omitted). “Instead, denial of the motion

    means the court cannot determine whether the evidence in

    question should be excluded outside the trial context.” Id.

    “The court will entertain objections on individual proffers

    as they arise at trial, even though the proffer falls within

    the scope of a denied motion in limine.” Id.

         The district court has broad discretion to determine the

    admissibility of evidence, and the appellate court will not

    disturb    this   Court’s   judgment   absent   a   clear   abuse   of

    discretion. United States v. McLean, 138 F.3d 1398, 1403 (11th

    Cir. 1998); see also United States v. Jernigan, 341 F.3d 1273,

    1285 (11th Cir. 2003)(“Inherent in this standard is the firm

    recognition that there are difficult evidentiary rulings that

    turn on matters uniquely within the purview of the district

    court, which has first-hand access to documentary evidence

    and is physically proximate to testifying witnesses and the

    jury.”).


                                     5
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 6 of 16 PageID 422




    III. Analysis

         Snow seeks to exclude two pieces of evidence from trial:

    USAA’s “ODOC note” and the affidavit of Matthew Youngsma.

    (Doc. # 48 at 1). Snow argues that both the ODOC note and

    Youngsma’s affidavit are inadmissible hearsay. (Id. at 2).

         1.     Youngsma’s Affidavit

         USAA    attached   the   affidavit    of   Youngsma    to   its

    complaint. (Doc. # 1-3). Youngsma avers that he is a Senior

    Underwriting Adherence Advisor with USAA. (Id. at 2). In the

    affidavit, Youngsma states that he has “personal knowledge of

    the facts attendant to this claim because [he] [has] reviewed

    all underwriting decisions, the claims file, and insurance

    application information for Hugh[’s] account with USAA, and

    [he] routinely work[s] with the [UM] selection/rejection form

    in the course of [his] employment with USAA.” (Id.).

         Youngsma avers that Hugh called USAA on November 27,

    2013, “to discuss his premium of $927.17, which he advised

    was higher than the $838.37 premium he anticipated” and that

    an unnamed “USAA employee informed [Hugh] that in order to

    obtain the lower premium, he would need to sign and return

    the [UM] rejection/selection form.” (Id. at 2-3). According

    to Youngsma, the ODOC note was “contemporaneously recorded




                                     6
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 7 of 16 PageID 423




    within    USAA’s   online    documentation     system,   which     [he]

    reviewed.” (Id. at 3).

         Snow seeks to exclude Youngsma’s affidavit because it is

    hearsay and “merely a summary of the ODOC [n]ote,” and “does

    not give [Snow] an opportunity to cross-examine the affiant.”

    (Doc. # 48 at 2, 4). But Snow’s Motion fails to expand on

    these    assertions   or    provide   any   analysis   regarding    the

    affidavit. Nor does the Motion cite any legal authority in

    support of Snow’s argument.

         Snow’s failure to develop his argument regarding the

    affidavit warrants denial of the Motion as to the affidavit.

    See Herbert v. Architect of Capitol, 839 F. Supp. 2d 284, 298

    (D.D.C. 2012)(“[T]he [defendant] has simply failed to support

    its argument with any meaningful measure of factual or legal

    argument. Courts need not consider cursory arguments of this

    kind, and the Court declines to do so here.”); see also Metro.

    Prop. & Cas. Ins. Co. v. Sarris, No. 115CV0780LEKDJS, 2017 WL

    3252812, at *15 (N.D.N.Y. July 28, 2017)(“To the extent that

    Met P&C seeks dismissal of George Sarris’s counterclaim for

    breach of the duty of good faith and fair dealing, . . . the

    Court need not address that argument because it is completely

    undeveloped.”). However, Snow may raise this objection at

    trial again, if appropriate.


                                      7
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 8 of 16 PageID 424




         2.    ODOC Note

         According to Snow, the ODOC note is hearsay because USAA

    is introducing it as “evidence that Hugh [] wanted to lower

    his auto insurance premium” and “as evidence of the advice

    that [USAA] verbally gave Hugh [] (in regards to how he could

    achieve this goal).” (Id. at 2).

         In response, USAA maintains that the ODOC note is not

    hearsay or, alternatively, satisfies the business records

    exception to hearsay. (Doc. # 50 at 3).

         “‘Hearsay’ means a statement that . . . the declarant

    does not make while testifying at the current trial or

    hearing; and . . . a party offers in evidence to prove the

    truth of the matter asserted in the statement.” Fed. R. Evid.

    801(c). The word “statement” is defined as “a person’s oral

    assertion, written assertion, or nonverbal conduct, if the

    person intended it as an assertion.” Fed. R. Evid. 801(a).

    And the “declarant” is “the person who made the statement.”

    Fed. R. Evid. 801(b).

         The   Court   rejects     USAA’s    argument   that     it   is   not

    introducing the ODOC note to prove the truth of the matter

    asserted. (Doc. # 50 at 4). USAA argues that it “does not

    intend to offer the ODOC[] note to prove [Hugh] knowingly and

    intentionally   waived   his    rights    to   higher   UM   benefits.”


                                      8
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 9 of 16 PageID 425




    (Id.). Rather, it is offering the ODOC note “to provide

    context for the events leading up to [Hugh’s] submission of

    a UM selection/rejection form, and for USAA’s half of the

    telephone conversation.” (Id.). According to USAA, “the note

    shows that a USAA employee received a phone call from [Hugh]

    regarding   his   insurance      premium;   the    same   day,   [Hugh]

    executed a UM form with coverage alterations that would lower

    his premium, and two days later, sent USAA the form.” (Id.).

         But, even if USAA intends to use the ODOC note solely

    for its clarification of the context and timeline of Hugh’s

    filling out the UM form, USAA is still relying on the truth

    of the statements made in the ODOC note. At the very least,

    USAA is relying on the truth of one matter asserted in the

    note by the USAA employee — that Hugh did in fact call and

    speak to that USAA employee.

         Nevertheless, the Court agrees with USAA that the ODOC

    note likely satisfies the business records exception to the

    hearsay   rule.   Under   that    exception,      “[a]n   authenticated

    document is admissible as a business record if it ‘was made

    at or near the time by — or from information transmitted by

    — someone with knowledge’; if it ‘was kept in the course of

    a regularly conducted activity’; and if ‘making the record

    was a regular practice of that activity.’” In re Int’l Mgmt.


                                       9
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 10 of 16 PageID 426




    Assocs., LLC, 781 F.3d 1262, 1267 (11th Cir. 2015)(quoting

    Fed. R. Evid. 803(6)(A)-(C)). “[A]ll these conditions [must

    be] shown by the testimony of the custodian or another

    qualified witness, or by a certification that complies with

    Rule    902(11)        or    (12)   or     with      a      statute     permitting

    certification.” Fed. R. Evid. 803(6)(D). If these conditions

    are met and “the opponent does not show that the source of

    information or the method or circumstances of preparation

    indicate a lack of trustworthiness,” the business record is

    admissible. Fed. R. Evid. 803(6)(E).

           “[W]hen    deciding       whether       an    exception     to    the   rule

    against    hearsay          applies,     the    court       may    consider     any

    unprivileged evidence — even hearsay.” In re Int’l Mgmt.

    Assocs., LLC, 781 F.3d at 1268. To satisfy Rule 803(6)(D),

    “[s]omeone who is knowledgeable about the procedures used to

    create the alleged business records must testify.” Id.; see

    also United States v. Garnett, 122 F.3d 1016, 1018–19 (11th

    Cir.   1997)(“[Rule]          803(6)     requires        the    testimony      of    a

    custodian or other qualified witness who can explain the

    record-keeping procedure utilized. It is not necessary for

    the person who actually prepared the documents to testify so

    long as there is other circumstantial evidence and testimony

    to   suggest     the    trustworthiness         of    the      documents.”).        But


                                             10
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 11 of 16 PageID 427




    “[t]he testifying witness does not need firsthand knowledge

    of the contents of the records, of their authors, or even of

    their preparation.” In re Int’l Mgmt. Assocs., LLC, 781 F.3d

    at 1268.

          Snow argues that the ODOC note is untrustworthy because

    USAA cannot establish that it was made at or near the time

    Hugh called USAA. (Doc. # 48 at 3). Although the ODOC note

    includes a date and time — “11/27/13 02:18CST” (Doc. # 36-2

    at 1) — it does not state whether that is the actual date of

    Hugh’s call. (Doc. # 48 at 3). In his affidavit, Youngsma

    averred that the ODOC note was created contemporaneously with

    the phone call. (Doc. # 1-3 at 3).

          Regardless, Hugh was only issued the policy on November

    20, 2013, and the ODOC note was made on November 27. Thus,

    even if the note was made on a different day than the one on

    which Hugh called, it could only have been made at most six

    days earlier. Such a short time period does not undermine the

    trustworthiness of the ODOC note. Compare Carrie Contractors,

    Inc. v. Blount Const. Grp. of Blount, Inc., 968 F. Supp. 662,

    666 (M.D. Ala. 1997)(finding that accounting records made

    seventeen months after the event at issue were not made “at

    or near the time of” the event and “therefore do not meet the

    requirements of Rule 803(6)”). Any uncertainty regarding the


                                     11
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 12 of 16 PageID 428




    exact date on which the note was created does not demonstrate

    a lack of trustworthiness.

           Next, Snow emphasizes that the identity of the USAA

    employee who created the ODOC note is unknown. (Doc. # 48 at

    3-4). Indeed, the ODOC note lists the employee’s name as “Name

    not found.” (Doc. # 36-2 at 2). According to Snow, without

    the name and testimony of the employee who created the ODOC

    note, it is impossible to determine “if the author of the

    note    was   the    same        person    who   had    the   alleged    phone

    conversation with Hugh.” (Doc. # 48 at 4). Snow asks, “[h]ow

    then can we possibly begin to evaluate whether this person

    ‘had knowledge’ about the event?” (Id.).

           But Snow ignores the case law establishing that the

    employee who created a particular business record need not

    testify for the business records exception to apply. See

    Garnett, 122 F.3d at 1018–19 (“It is not necessary for the

    person who actually prepared the documents to testify so long

    as there is other circumstantial evidence and testimony to

    suggest       the     trustworthiness            of     the    documents.”).

    Additionally,       USAA    is    correct      that   the   business    records

    exception can apply even when the identity of the employee

    who created the record is unknown. (Doc. # 50 at 7-8); see

    also United States v. Langford, 647 F.3d 1309, 1327 (11th


                                              12
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 13 of 16 PageID 429




    Cir. 2011)(“It is not essential that the offering witness be

    the recorder or even be certain of who recorded the item.”

    (citation omitted)(emphasis added))

          Indeed, “[t]o interpret Rule 803(6) as requiring that

    affiants be permitted to testify only to those bits of

    information to which they, personally, have borne witness

    would be to turn Rule 803(6) on its head and would create

    numerous substantive proof problems, especially for large

    enterprises.” In re Trafford Distrib. Ctr., Inc., 414 B.R.

    858, 862 (Bankr. S.D. Fla. 2009). “Allowing evidence from

    employees who have reviewed business records is what keeps

    corporate entities from having to track down former employees

    every time a subpoena is served regarding some menial aspect

    of their respective prior work; more broadly, review of

    records is what keeps major national entities from having to

    locate and produce the employee who personally put a subject

    bill or document in the mail to a customer.” Id.

          Here, USAA has presented evidence that the ODOC note is

    trustworthy despite the absence of an affidavit or testimony

    from the USAA employee who made the note. Specifically, USAA

    has provided the affidavit of Youngsma, which is based on his

    personal knowledge of the record as a USAA Senior Underwriting

    Adherence Advisor who has reviewed Hugh’s account. (Doc. # 1-


                                     13
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 14 of 16 PageID 430




    3). His affidavit is prima facie evidence of the ODOC note’s

    authenticity and trustworthiness. See Lewis v. Residential

    Mortg. Sols., 800 F. App’x 830, 834 (11th Cir. 2020)(“Owens

    herself is a ‘qualified witness’ permitted to introduce these

    documents    into    evidence.   She   averred     that   she   was   a

    foreclosure supervisor at BSI and was ‘personally familiar

    with the facts set forth’ in her affidavit, along with ‘the

    records of BSI Financial Services with regard to this matter.’

    This is all the rule requires.”). As USAA points out, Snow

    “has offered no evidence disputing either that the declarant

    was within the course and scope of employment, or that USAA

    did not regularly receive information from that employee.”

    (Doc. # 50 at 8).

          Furthermore, Youngsma will presumably testify at trial

    to   establish      the   predicates   for   the   business     records

    exception. See In re Int’l Mgmt. Assocs., LLC, 781 F.3d at

    1268 (“Someone who is knowledgeable about the procedures used

    to create the alleged business records must testify.”). So,

    Snow may cross-examine him then to try to show a lack of

    trustworthiness for the ODOC note. Based on the evidence

    before the Court, the business records exception applies to

    the ODOC note.




                                      14
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 15 of 16 PageID 431




          To the extent USAA seeks to rely on the truth of the

    matters asserted in Hugh’s statement within the ODOC note,

    USAA has argued that Hugh’s statement is not hearsay under

    either the statement of an opposing party exception or the

    then-existing mental condition exception to the hearsay rule.

    (Doc. # 50 at 5, 8-9); see Williams v. Alpharetta Transfer

    Station, LLC, No. 1:07-CV-1949-GET-GGB, 2009 WL 10670626, at

    *6 (N.D. Ga. July 7, 2009)(“‘Double hearsay’ is hearsay

    included within another hearsay statement. Double hearsay ‘is

    not excluded under the hearsay rule if each part of the

    combined statements conforms with an exception to the hearsay

    rule provided in these rules.’” (citations omitted)), report

    and recommendation adopted as modified, No. 1:07-CV-1949-GET,

    2010 WL 11526841 (N.D. Ga. June 15, 2010), aff’d sub nom.

    Williams v. Waste Mgmt., Inc., 411 F. App’x 226 (11th Cir.

    2011). USAA’s arguments appear to have merit. See Fed. R.

    Evid. 801(d)(2)(A) (providing that an out-of-court statement

    is not hearsay if “[t]he statement is offered against an

    opposing party and . . . was made by the party in an individual

    or representative capacity”); Fed. R. Evid. 803(3) (providing

    in relevant part that “[a] statement of the declarant’s then-

    existing state of mind (such as motive, intent, or plan)” is

    an exception to the rule against hearsay).


                                     15
Case 8:19-cv-00944-VMC-TGW Document 51 Filed 07/31/20 Page 16 of 16 PageID 432




          Thus, the Court will not exclude the ODOC note at this

    time. See In re Seroquel Prods. Liab. Litig., 2009 WL 260989,

    at *1 (“A court has the power to exclude evidence in limine

    only when evidence is clearly inadmissible on all potential

    grounds.” (internal quotation omitted)). If appropriate, Snow

    may raise his objections regarding the ODOC note again at

    trial.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

          Defendant Arthur Snow’s Amended Motion in Limine (Doc.

    # 48) is DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    31st day of July, 2020.




                                     16
